The plaintiffs in error were jointly charged, tried, and convicted of grand larceny, and their punishment fixed at imprisonment in the penitentiary each for the term of two years. They have appealed from the judgment rendered on the verdict.
The errors assigned challenge the sufficiency of the evidence to sustain the verdict. No brief has been filed, and no appearance made on behalf of plaintiffs in error in this court.
The proof on the part of the state, which is undisputed, shows that the defendants on the date alleged did take, steal, and carry away four hams, two middles and one shoulder of the value of about $22, the personal property of one Henry Price. The defendants did not testify.
After a very careful examination of the record, we have failed to find any prejudicial error. However, we are inclined to think that the punishment imposed is too severe, and should be modified by this court. In view of all the facts and circumstances disclosed in the record, we have concluded to reduce the term of imprisonment in the penitentiary of each defendant to one year and one day. As so modified, the judgment is affirmed.
MATSON, P.J., and BESSEY, J., concur. *Page 135